                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


RONALD ANDERSON, et al.,                           2:21-cv-10236

                  Plaintiffs,
                                         ORDER DISMISSING MOTION
      v.                                        (ECF NO. 9)
HEIDI WASHINGTON, et al.,

                  Defendant.


     This matter is before the Court on Plaintiff George Hudgens= motion

to be dismissed, i.e., to withdraw, from this prisoner civil rights action.

Plaintiff Hudgens dated his motion on April 5, 2021. The case, however,

was transferred to the United States District Court for the Western

District of Michigan on February 26, 2021 (ECF No. 7) and opened there
on March 1, 2021. Consequently, this Court no longer has jurisdiction

over the matter and does not have the authority to rule on the motion.

See Miller v. Toyota Motor Corp., 554 F.3d 653, 654 (6th Cir. 2009); see
also Jackson v. Sloan, 800 F.3d 260, 261 (6th Cir. 2015).

     Accordingly, the Court dismisses the motion for lack of jurisdiction.

This dismissal is without prejudice to the filing of a motion in the

Western District. No further pleadings should be filed with this Court.

This case is closed.

                                     1
SO ORDERED.


Dated: April 30, 2021   s/Terrence G. Berg
                        TERRENCE G. BERG
                        UNITED STATES DISTRICT JUDGE




                            2
